Case 1:20-cv-02405-EGS Document 61-1 Filed 11/01/20 Page 1 of 4

Election Mail — Use of Priority Mail Express Network

Friday, 10/30/20

* Identify your facility’s Night-turn dispatch time to ensure any ballots intending to move on the
outbound PME network have been captured and distributed into PME collector sacks prior to the
clearance/dispatch time

* Identify your facility’s Surface Network dispatch time to ensure any ballots intending to move on the

outbound PME network have been captured and distributed into the PME collector sacks prior to the
clearance/dispatch time

UNITED STATES

POSTAL SERVICE @

 
Case 1:20-cv-02405-EGS Document 61-1 Filed 11/01/20 Page 2 of 4

Election Mail — Use of Priority Mail Express Network

saturday, 10/31/20
- No Po Operations

* Identify your facility’s a Day-turn DOV dispatch time to ensure any ballots intending to move
on the outbound PME network have been captured and distributed into PME collector sacks prior
to the clearance/dispatch time

* Identify your facility’s Surface Network* dispatch time to ensure any ballots intending to move on the

outbound PME network have been captured and distributed into the PME collector sacks prior to the
clearance/dispatch time

UNITED STATES

POSTAL SERVICE @

 
Case 1:20-cv-02405-EGS Document 61-1 Filed 11/01/20 Page 3 of 4

Election Mail — Use of Priority Mail Express Network

sunday, 11/1/20
¢ No Outbound Network Operations (Air or Surface) supporting PME
* Air Network volumes — Hold for Monday’s
* Surface Network volumes — Hold for Monday’s Surface Network tender
* Local Transportation — Each site may have access to local transportation which could support Monday

delivery of PME to neighboring mail processing facilities - Work with your local Logistics Team to
identify transportation which would support dispatch of ballots as PME to achieve Monday delivery

UNITED STATES

POSTAL SERVICE @

 
Case 1:20-cv-02405-EGS Document 61-1 Filed 11/01/20 Page 4 of 4

Election Mail — Use of Priority Mail Express Network

Monday, 11/2/20

* Identify your facility: iii dispatch time to ensure any ballots intending to move on the
outbound PME network have been captured and distributed into PME collector sacks prior to the
clearance/dispatch time

* Identify your facility’s Surface Network dispatch time to ensure any ballots intending to move on the

outbound PME network have been captured and distributed into the PME collector sacks prior to the
clearance/dispatch time

UNITED STATES

POSTAL SERVICE @

 
